IN THE COURT OF APPEALS OF IOWA

                                  No. 21-1639
                             Filed August 17, 2022


ELIJAH BLUE HOYT,
     Plaintiff-Appellant,

vs.

AUGUST MARIE SEGOVIA,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Union County, Elisabeth

Reynoldson, Judge.



      A father challenges a decree awarding the mother physical care of their five-

year-old son. AFFIRMED.



      Colton P. Schnepf and Gary Hill of Family Law Solutions of Iowa, LLC, Des

Moines, for appellant.

      August M. Segovia, Des Moines, self-represented appellee.

      Thomas J. Miller, Attorney General, and Justin D. Walker, Assistant

Attorney General, for appellee State of Iowa Child Support Recovery.



      Considered by Vaitheswaran, P.J., and Tabor and Badding, JJ.
                                         2


TABOR, Judge.

       Elijah Hoyt appeals the decree awarding August Segovia physical care of

their child, C.B.H. Elijah contends he is better able to serve the child’s long-term

interests. After considering C.B.H.’s continuity of care and educational needs, we

affirm the district court.

I.     Facts and Prior Proceedings

       Elijah and August began dating in high school. When August became

pregnant with C.B.H., she moved in with Elijah’s family in Creston. C.B.H. was

born in 2016 and the family of three relocated to an apartment in Orient. But that

situation did not last. August moved with C.B.H. to her aunt’s house after Elijah

broke a window in a burst of anger. After five months, the parents reconciled, and

Elijah joined them at the aunt’s house. A few months later, the family again moved

to their own apartment.

       Their housing flux did not stop the parents from completing their high school

educations and finding jobs to support their child. Elijah has a longer work history,

though he has weathered periods of unemployment tied to layoffs or medical

concerns. August has maintained steady employment—most recently as an in-

home care provider. Both parents have relied on their families for financial support

and help with childcare.

       Still unmarried, the parents’ relationship grew contentious in 2020. August

made plans to move with C.B.H. to Texas where her father lived. She secured

housing and applied for jobs there. After August told Elijah about her impending

move, he took C.B.H. to his father’s house in Shannon City. In reaction, August

showed up with several family members to retrieve the boy. An altercation ensued
                                          3


between the families, prompting a call to police. The police told August they could

not remove the child from his father. Afterward, August obtained a protective order

against Elijah, and C.B.H. was returned to her care.          Elijah then called the

Department of Human Services (DHS) to report August for child abuse.1 The next

day, August moved to Texas with C.B.H.

       August and C.B.H. lived together in Texas for about nine weeks.2 While

they were gone, Elijah petitioned to establish custody, visitation, and child support.

The court entered an order on temporary matters based on the parties’ stipulated

agreement. Elijah and August agreed to joint legal custody and a mutual protective

order. And they agreed that C.B.H. would stay with Elijah in Creston during the

summer of 2020 to balance the time that August had sole care in Texas.

       In August 2020, the district court entered a second order on temporary

matters. The court granted Elijah temporary physical care and ordered August to

pay child support. The parties entered a stipulated agreement modifying that

arrangement in late October 2020 after August relocated to Des Moines.

       The court held a final hearing on Elijah’s petition in September 2021. After

hearing evidence from both sides, the court found August was better able to

provide for C.B.H.’s long-term success and awarded her physical care. On appeal,

Elijah requests physical care.3




1 The DHS investigated and found the allegation was not confirmed.
2 In June 2020, August returned C.B.H. to Creston. She would move back to Iowa
herself in October.
3 Elijah’s initial petition requested shared care. At trial, he requested primary

physical care. The district court noted that even if he had not changed his request,
the distance between Creston and Des Moines made shared care unfeasible.
                                            4


II.    Scope and Standard of Review

       The district court tries custody matters in equity, and we review equitable

proceedings de novo. Iowa R. App. P. 6.907. We review the entire record with

fresh eyes and make our own ruling on the legal and factual issues presented by

the parties.4 See In re Marriage of Williams, 589 N.W.2d 759, 761 (Iowa Ct. App.

1998). We give weight to the findings of the district court but are not bound by

them. In re Marriage of Hoffman, 867 N.W.2d 26, 32 (Iowa 2015). Key to our

decision here, we recognize that the district court had the best opportunity to see

the parties and make credibility determinations. See In re Marriage of Vrban, 359

N.W.2d 420, 423 (Iowa 1984).

III.   Analysis

       In determining physical care, we place the child’s best interests above all

other considerations. See Iowa R. App. P. 6.904(3)(o). We apply the same

principles to custody decisions for married and unmarried parents. See Iowa Code

§ 600B.40(2) (2021) (cross-referencing Iowa Code section 598.41). And we are

guided by the factors listed in Iowa Code section 598.41(3) and those enumerated

in our case law. See, e.g., In re Marriage of Winter, 223 N.W.2d 165, 166–67

(Iowa 1974); see also In re Marriage of Hansen, 733 N.W.2d 683, 696ꟷ97 (Iowa

2007). Not all factors deserve equal attention. In re Marriage of Daniels, 568

N.W.2d 51, 54 (Iowa Ct. App. 1997). The weight we assign to each factor depends

on the particular facts of each case. Id.




4 Only Elijah was represented by counsel at the trial and on appeal. August
represented herself at trial and waived her chance to file a brief on appeal.
                                             5


       On appeal, Elijah contends the district court awarded physical care to

August “without a thorough analysis” of the relevant factors. In particular, he

complains that the court did not give enough weight to “stability and continuity of

caregiving” in a child’s life. Drilling down, Elijah argues that C.B.H.’s ties to Creston

should play a larger role in our analysis.

       We are not persuaded. Granted, C.B.H. has spent most of his life in Creston

and attended two years of preschool there. And true, he has family and friends in

Creston who have supported him in his early years. But on the other side of the

coin, August has family in Des Moines with whom C.B.H. also has a strong

connection. When the decree issued, C.B.H. was just starting kindergarten. As

the district court recognized, all kindergartners are “navigating changes as they

begin a new phase of life.” Moving C.B.H. to Des Moines did not seriously disrupt

his stability at home or at school. The record shows that C.B.H. will be able to

maintain meaningful connections in both Creston and Des Moines.

       We also give weight to the division of parenting duties before the parties’

separation. See Hansen, 733 N.W.2d at 698. Even before moving to Texas,

August was C.B.H.’s primary caregiver. Although Elijah’s parenting role increased

after the court awarded him temporary physical care, the final decision to award

physical care to August replicates how C.B.H. spent most of his early years. Elijah

argues that continuity of care weighs in his favor because of the interim period.

But his argument discounts the history.

       In another critique of the decree, Elijah insists the district court

overemphasized concerns about C.B.H.’s spotty preschool attendance and

personal hygiene when in his care. But like the district court, we see these matters
                                          6


as indicators of stability. See Winter, 223 N.W.2d at 166 (considering capacity of

each parent to provide for child’s social, material, and educational needs). While

in Elijah’s care, C.B.H. was often absent from preschool. His teachers noticed

delays in his learning benchmarks and recommended repeating the year so he

could catch up with his peers. The school also noted occasional lapses in C.B.H.’s

cleanliness. No doubt, Elijah is interested in promoting C.B.H.’s happiness and

sense of adventure. But August has shown that she will place a higher priority on

C.B.H.’s school attendance and personal hygiene, which are important to his

growth and development.

       As Elijah acknowledges, both he and August are suitable custodians. In a

close case like this, we rely even more heavily on the district court’s opportunity to

view the parties in person.       We defer to its observations that the parties

communicate well and will each foster C.B.H.’s relationship with the other parent.

C.B.H. loves spending time with each parent, and each parent has curated a home

environment with his safety and happiness in mind. But the record shows us that

August has paid closer attention to C.B.H.’s prospects for future educational

success. With C.B.H.’s best interests in mind, we find that August should have

physical care. Accordingly, we affirm the district court.

       AFFIRMED.